 THE BABCOCK & WILCOX COI\IPANY239The Babcock&Wilcox CompanyandInternational Brother-hood of Boilermakers,IronShipBuilders,Blacksmiths,Forgers and Helpers,AFL-CIO,Local Union No.903.CaseNo. 26-CA-903 (formerly 15-CA-1488). July 25, 1960DECISION AND ORDEROn March 29, 1960, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that the,Respondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairpractices and recommended that the allegations of the complaint withrespect thereto be dismissed.Thereafter, the Respondent, the Charg-ing Party, and the General Counsel filed exceptions to the Inter-mediate Report, and supporting briefs.The Board' has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings,2 conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Babcock &Wilcox Company, West Point, Mississippi, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a) Interrogating employees coercively concerning their unionmembership and sentiments; attempting to coerce employees to voteagainst the International Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers, AFL-CIO, Local UnionNo. 903; soliciting employees to assist Respondent in preventing otheremployees from joining the said Union or to assist in procuring theirwithdrawal from it; warning employees to withdraw from the said'Pursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowers inconnection with this case to a three-memberpanel [ChairmanLeedom andMembers Bean and Fanning].O The TrialExaminerfound thatBrooks' coercive charge that Redus and'Covington wereunion organizersviolatedSection8(a) (1) of the Act. As this chargewas accompaniedby an impliedthreat thatbeing seentalking toa union organizerwould affectRedus' job,we agree withthe TrialExaminerthat thisstatement was coercive.128 NLRB No. 36. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and promising benefits to do so; threatening the loss of benefitsand threatening to replace colored employees with white employeesif the said Union should come in; and threatening trouble if em-ployees should file an unfair labor practice charge.(b) In any like or related manner interfering with, restraining, orcoercing their employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist the above-namedUnion, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its plant at West Point, Mississippi, copies of the noticeattached hereto marked "Appendix A." 3 Copies of said notice, to befurnished by the Regional Director for the Twenty-sixth Region,shall, after being signed by Respondent's representative, be posted byRespondent immediately upon receipt thereof and maintained by itfor 60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by other material.(b)Notify the Regional Director for the Twenty-sixth Region,in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that except as found herein, the com-plaint be, and it hereby is, dismissed.3 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuantto a Decree of the United States Court of Appeals, Enforcing an Order"APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate employees coercively concerning theirunion membership and sentiments; attempt to coerce employeesto vote against International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers and Helpers, AFL-CIO,Local Union 903; solicit employees to assist us in preventingother employees from joining the said Union or to assist us inprocuring the withdrawal of other employees from said Union;warn employees to withdraw from said Union and promise bene- THE BABCOCK & WILCOX COMPANY241fits to do so; nor will we threaten the loss of benefits, threaten toreplace colored employees with white employees if the said Unionshould come in, or threaten trouble if employees should file anunfair labor practice charge.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistInternational Brotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, AFL-CIO, Local Union No.903, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection or to refrain from any or allsuch activities.THE BABCOCK & WILcox COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the datehereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct as amended(61 Stat.136), was heard in West Point,Mississippi,on December8, 9, and 10, 1959, pursuant to due notice and with all parties represented.Theamended complaint,issued on October 26,1959,by the General Counsel of theNational Labor Relations Board and based on charges duly filed and served,allegedin substance that Respondent engaged in unfair labor practices proscribed by See-Ition 8(a)(1) and(3) of the Act (1)by a series of specified acts of interference,restraint,and coercion from November 1958 through April 1959,and (2) bydiscriminatorily discharging and refusing to reinstate Tom Avant on November 12,1958, and Cleo Eaton on January 21, 1959, because of their union membership andacitvities.Respondent denied all allegations of unfair labor practices.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS;THE LABOR ORGANIZATIONINVOLVEDI find on facts alleged in the complaint and admitted in the answer(i.e.,annualextrastate shipments of boilers valued in excess of $50,000) that Respondent isengaged in commerce within the meaning ofthe Act, and thatthe Charging Unionis a labor organization within the meaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Introduction and issuesIn October 1958 the Charging Union began,through Fred F.George, Jr., districtrepresentative,an organizing campaign at Respondent'sWest Point plant, whichemployed some 600 employees.The management had received prior word from theBrunswick,Georgia, plant that George had informed it he was moving into WestPoint, and George from time to time furnishedto A. A.Murray,plant manager, listsof the names of employees who had joined,aggregating ultimately around 200members up to January 19, 1959.An election was held onApril 24,which waswon by Respondent 308 to 217,though the Union's objections are still undisposed of. 242DECISIONSOF NATIONAL LABOR RELATIONS BOARDNumerous witnesses testified on both sides concerning numerous alleged incidentsof interference, restraint, and coercion which were attributed to Respondent's super-visors (A. A. Murray, plant manager; C. H. Fields, personnel manager; LawrenceBrooks, J. B. Gilliland, L. Kinard, Prentiss Brewer, J. W. Gandy, Jack L. Young,Perry Ford, Ray Bennett, and Darrell Thompson).The issues on those incidentsaremainly factual, though in some instances questions are presented whether Re-spondent's conduct was, as a matter of law, violative of the Act.The issues con-cerning the alleged discriminatory discharges of Tom Avant and Cleo Eaton arealso purely factual.Turning first to the Section 8(a)(1) violations, the evidence will be summarizedunder the names of the respective supervisors, to whom ,the statements and conductwere attributed.B. Interference,restraint,and coercion1.The evidenceDarrell ThompsonBilly Frank Faulkner testified that before the election in April, Thompson dis-cussed the Union with him at Faulkner's home in the presence of Faulkner's wife,tellingFaulkner among other things that he wanted Faulkner to "pull out" andhelp the Company to keep the Union from coming in, and that he would helpFaulkner to get a better job (as a leaderman) by speaking to Murray. Faulknertestified that Thompson talked with him to similar effect on a second visit to hishome.Thompson denied Faulkner's testimony and denied that he was ever at Faulkner'shome.He testified that Faulkner once stopped at his home and invited him to goto a union meeting and that he told Faulkner of his experience with unions andexplained his reasons for not going.C. H. FieldsFaulkner testified that on January 25 he went to Fields' office as a result of a noteon his timecard, that Fields ordered him to take off his union button, said theCompany would not have a union in the plant, and asked Faulkner to help theCompany to keep from being organized. Fields also referred to Cleo Eaton's dis-charge and said that Eaton was not the only one who would be fired.He also saidthe Company would fire all the union members and if that did not work they wouldclose the plant down and move back to Barberton.Fields denied that he had any such conference with Faulkner on January 25 (aSunday) or on any other day, and denied making all the statements which Faulknerattributed to him.He testified that he called Faulkner to his office in March, April,and May, 1959, that on two of those occasions he discussed Faulkner's absenteeismwith him, and on the other the matter of a bad check charge.Jack L. YoungClifton H. Treadgeal testified that in December, Young stated he was surprisedto see Treadgeal wearing union buttons since the Company had paid him $30 a weekfor some 5 months while Treadgeal was off (as a result of his accident), and thatTreadgeal should have thought of that when he joined the Union.Young referredto a letter that Murray had sent to the employees, suggested that Treadgeal quit ifhe was not satisfied, and said that it looked as if a lot of the employees were forcingthe Company to put them "out the door." Young then, suggested that Treadgealgo to Murray's office, tell him of their discussion and that Young had told Treadgealto turn in his union buttons, and added that when he (Young) returned from vaca-tion, he hoped he would not see Treadgeal wearing the buttons.Treadgeal testifiedto another conversation in March 1959, when there was reference to a 10-cent raiseTreadgeal had gotten.Young asked if the "union man" would give him 10 cents,and stated that if the Union came in and got the employees a raise, the Companywould do as the American Box Company in Columbus had done, and lay off 200employees.Young denied Treadgeal's testimony of a conversation concerning the Union.He testified that his conversation related only to Treadgeal's return to work after along absence due to an accident, and that only his job and his health were discussed.Lawrence BrooksTreadgeal testified that around November 12, Brooks asked him to come to theoffice "for a little talk."Brooks there told Treadgeal he thought they understood THE BABCOCK& WILCOX COMPANY243each other better,that he was surprised to see Treadgeal with union buttons on, thatwork was short and they were stretching it out among the men,but if the Unioncame in they would shut the plant down.Brooks continued that there were somemen he could trust and some whom he could not, and that if Treadgeal would stopdown the road that afternoon and cancel his membership with the man who wasparked there,Treadgeal could go on as if nothing had happened.Robert Brown, who had once been a leaderman,testified that between December1and 10, 1958, Brooks suggested that he read an article on supervising exforemen,which was contained in the supervisor'smanual,and that Brooks later told Brownthat if he would pull off his union button and "pull out,"Brooks would put him ina "red-circle rate," but that if he did not do so,Brooks would ride him.George Redus testified that in the first week of November he was called intoBrooks' office and that, after asking whether he liked his job, Brooks stated thatRedus did not seem to care for it because he had seen Redus talking to Covington(another employee)and that Covington was an union organizer.When Redusdenied discussing the Union,Brooks continued that Covington had already shownwhat side he was on and that when Brooks saw them talking,he figured they wereof the same stripe.Brooks called Redus in again ina dayor so, stating that theyhad him back for talking to two more men, and told Thompson,a supervisor, thatifRedus gave any more trouble to bring him back andtheywould send him "outthe gate."Redus testified that he was not discussing the Union with employees during work,that his work carried him to other areas of the plant,and that there was no ruleagainst talk among the employees.He admitted on cross-examination that thesubject of both conversations with Brooks was his absence from his place of workand that Brooks read him a company rule on the subject and a rule against solicita-tion on company time.There was also testimony by Charles Shelton, Jr., James Watt, James A. Cherry,and Jimmy Dunlap concerning reprimands which Brooks had given them abouttalking to other employees during working hours, or pushing men around, ormaking up their minds for them,and in which he threatened them with loss oftheir jobs unless they desisted.However,Dunlap's testimony was explicit thatBrooks warned him about union solicitation on company time, and Cherry's testi-mony was to the same effect.Brooks denied the statements which Treadgeal attributed to him.He testifiedthat he spoke with Treadgeal at the suggestion of Gilliland,because Treadgeal wasunhappy about a demotion, and that at the conclusion of his explanation,Treadgealstated that if he had known the circumstances he would not have joined the Union.Brooks admitted having asked Brown to read the article dealing with exforemenand explained that Brown appeared depressed about a reduction in rank.He deniedthreatening Brown or promising him,a red-circle rate, and testified he did not knowwhat it was.On cross-examination,however, Brooks admittedthat thearticle orthemanual whichhe showed Brown did mention red-circle rates, but repeated hisdenial of knowledge of what they were,and explained again that they were notin effect at West Point.Brooks admitted that Redus was twice brought to his office, and testified that hewarned Redus about being away from his work area talking with other people, andthat he read him the rule against soliciting on company time.Covington was oneof the employees with whom Redus had been talking,and Brooks testified thatthere was no reason for Redus to talk with Covington in doing his job.ThoughBrooks testified he could not say that Covington was organizing for the Union,his testimony contained no denial of Redus' testimony that he referred to Covingtonas a union organizer nor of the other statements which Redus attributed to him.Brooks testified further that Redus admitted that he had not been talking abouthis job duties and promised not to do it again.(Darrell Thompson corroboratedthe latter testimony.)Brooks admitted that he also warned Shelton, Watt, Cherry,and Dunlap aboutsoliciting for the Union on company time and that if they were caught it wouldcost their jobs or lead to discharge.J.B. GillilandTreadgeal testified that when he began wearing a union button around November10,Gilliland asked to look at it and then upbraided him for treating the Companythat way in view of the fact that Treadgeal had been out some 6 months because ofan accident.Gilliland told him how much it was costing the Company to furnish 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsurance and such other things as soap and towels, and stated that if the Unioncame in, the Company would take such benefits away.'Moses Reese testified that in November Gilliland, his supervisor, commented thathe had seen Reese's name on a list of members the Union had sent to the Company,that he was surprised that Reese had joined, and that if the Union came in theCompany would take out the coke machines and the washing powders in thewashrooms.King David Roby testified that about 3 weeks before the election (on April 24),Gilliland asked him whether he was having anything to do with the Union, toldhim not to have anything to do with it, and to tell other employees not to do so.kGilliland returned in a few minutes and upbraided Roby for lying to him, statingthat he had seen Roby's name on the sheet sent in by the Union.Gilliland alsostated that he had been helping Roby, but if the Union came in, it would be everyman for himself, and that Gilliland could not help him.Gilliland also upbraidedReese for using some of the money which he lent Reese (to buy a car tag) tojoin the Union.Gilliland denied the statements which Treadgeal attributed to him, denied thatTreadgeal was wearing a union button or that the Union was mentioned at the,time, and testified that their conversation related only to Treadgeal's classificationfollowing his return to work after an injury.Gilliland testified that Reese came tohim a number of times to discuss the Union, stating at first he did not intend tohave anything to do with it.There were further discusions after Reese began towear a union button, with Reese explaining why he changed over.Gilliland deniedthe various statements which Reese attributed to him but testified to nothing affirma-tivelywhich he said to Reese during the discussions.Gilliland admitted that hequestioned Roby twice concerning his union membership after seeing his name onthe Union's list, that Roby first denied and finally admitted it, but Gilliland deniedthe other statements which Roby attributed to him.He admitted, however, that he,charged Roby with using part of his (Gilliland's) money to pay union dues.A. A. MurrayFaulkner testified that on December 15 he was sent to Murray's office, whereMurray ordered him to take off hisunionbuttonand promisedhim a leadman's jobat thefirst opportunity if he would do so and would help othersfrom being organized.Murray also said they would close the plantand move itto Barberton before theywould havea unionin the plant.Murray added that if Faulkner decided to changehismind and pull off the button, to come back inand hewouldbe taken care ofand all would be forgiven, but if Faulkner did not comply, Murray would find someexcuse todischarge him which would not relate to the Union.Roby testified that about 1'/2 months before the election Murrayasked him in,the plant what the matter was "with all you boys" and what the Company had doneto them.When Robyanswered"Nothing" to both questions, Murray continued,"Well, you know what to say, go on ahead and talk to the boys.You know whatto tell them."Treadgeal testified that on April 23 Murray talked withhim inthe plant,statinghe knew of Treadgeal's unionactivities because the men in the shop had informedhim; that the best thing for Treadgeal to do to keep his job so that Murray wouldknow how he voted was to stay away from the plant the next day (election day).Treadgeal testified that he met Murray downtown after the election, that Murrayreferred to a report that Treadgeal was at the plant and voted, and when Treadgealacknowledged he had, Murray stated that they had ways of dealing with him.Watt testified that Murray talked with him inBrooks' presenceafter Christmasabout his activitiesin signingup employees and warned him to "lay off" or hewould be "through" if he were caught.Watt also testified that Murrayagain dis-cussed the Union with him on April 23.Murray asked first whether he couldnot find anymore buttons to wear (he was wearing three at thetime)and why hegot himselfand the rest of the boys messed up in it.Murray stated he did notthink it would do any good to try to talk Watt out of it, but Watt had better praythe Uniondid notget in, because if it did, "you colored boys won't have a job," andthat he would replace the colored help with white employees.There was testimony by five other coloredwitnesseswho were called separatelyintoMurray's office, likeWatt, on the day before the election, all of whom testifiedto coercivestatementswhichMurraymade.Roosevelt Cooperwood (mispelled1Treadgeal was discharged in June 1959,on the ground of physical disability, and filedan unfair labor practice charge which was dismissed by the Regional Director.A sub-sequent charge was pending at the time of the hearing. THE BABCOCK& WILCOX COMPANY245"Cooperhead" in the record) testified that Murray said if the Union came in, theemployees working where he was would be replaced with white people and thathe could not live in Mississippi anymore. Julius Poston testified similarly thatMurray said he would take all the colored help off the machines and put them inthe yard or lay ,them off if the Union came in.Murray also asked Poston why hejoined the Union, and told him to go out and talk to the employees and try to getthem off the Union.Murray also threatened Poston with serious trouble if Postontried to file an unfair (labor practice) charge against him.William Adamn, Jr., testified that Murray said that if the "colored fellows" signeda unioncard, he would replace them with white labor.Robert Taylor testified thatMurray asked why he joined the Union and if he knew how to fix his ballot in theelection.Taylor replied that Mr. Fitzgerald had shown him how to vote againstthe Union. In a subsequent conversation in Fitzgerald's presence, Murray said toFitzgerald that he should see how Taylor voted and that he voted against the Union.(Fitzgerald was not called as a witness.)SylvesterHollis testified thatMurrayasked him why he signed a union card, and that when he answered he had probablydone wrong to sign one, Murray told him he had a right to sign or not to sign.Murray deniedin totothe testimony of Faulkner and Treadgeal, testifying thathe had not in fact spoken with Treadgeal since the death of the latter's father inJuly or August 1958.Murray also denied the conversation which Roby testified to,though he testified that Roby ponce volunteered that he joined the Union because ofpressure but would not vote for it.Murray told him that if he were bothered oncompany time, to let Murray know.Murray admitted having warned Watt aboutsigning up employees on company time and that he was subject to discharge if hebroke the Company's rule in that regard.As for Watt and the other five witnesses who testified to being called intoMurray's office the day before the election: Murray testified that as a result ofcomplaints from Eugene Brooks, a colored employee, that he was being threatenedby other colored employees in the shop (corroborated by Brooks), and because ofother rumors concerning the manner in which the election would be conducted, hecalled some 13 (out of 55) of the colored employees separately into his office, askedthem whether they had any questions concerning their right to join or not tojoin the Union, told them the election would be by secret ballot, and answered theirquestions.He denied asking whether they had joined the Union, denied threateningany of them, and deniedin totoall allegations of the complaint which related to him.Murray also denied specifically the statements which Cooperwood, Poston, Adamn,and Taylor attributed to him.He also denied the coercive content of the statementswhich Watt and Hollis testified to, though he admitted asking Watt ("who lookedlike a Mexican general") why he could find no more buttons to wear, and admittedtellingHollis(who volunteered that he signed a card)that it was his businesswhether he signed or not.Murray testified that though he intended to talk to all the colored employees thatday, his attorney,Smith, arrived around 9 a.m. and advised him that it was not"legal" to do it as he was doing, and that as a result he later called all of themtogether in a group and read them a written statement which Smith prepared (andwhich the General Counsel disclaims as violative of Section 8(a) (I)).Perry FordArtie Bert Hunter testified that on April 23, Ford asked if it was true he waspresident of the Union(he had been electedin January),and told him that if theUnion were voted in the next day, the Company would close the plant.Ernest E. Jeffcoat, a member of the Union's committee, testified that on April 23,Ford inquired whether worry about the Union was affecting his work and statedthat he (Ford) would like to see Jeffcoat get out before he got messed up andthat he would talk to Jeffcoat again before the election.The next day, Fordtold him in part that knowing how Jeffcoat hated the night shift, he wouldput Jeffcoat on a straight day shift if he would pull off his union button and vote oncompany time.Ford also said he had just heard that if the Union won theelection, the plant would be closed and moved back to Barberton, but that if Jeffcoatgot on the Company's side, that fact would become known and he would not haveany trouble getting a job if the plant should move away. Jeffcoat took off hisbutton, threw it on the floor, and later voted on company time.Ford admitted that he asked Hunter(who was wearing a union button at thetime)if he had been elected president of the Union,but denied telling him the plantwould be closed if the Union came in.Ford flatly denied Jeffcoat's testimony.Headmitted that after the election he put Jeffcoat on another(day) job, but testified577684-61-,vol. 128-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it was a matter of coincidence,as he needed an experienced man on theother job and as Jeffcoat was entitled to it as the senior man in the department.J.W. GandyJeffcoat testified that in November, Gandy questioned him about why he decidedto join the Union, told him he let Gandy down, and suggested he talk to Murray,pull off his button, and get out before he got messed up.Gandy also said thatthere was a chance of prounion employees being fired despite Murray's assurancesto the contrary.Brown, who was secretary-treasurer of the Union, testified that on the nightbefore the election, Gandy reported as "good news" that if the Union won the elec-tion the next day, the Company would close the plant and move it back to Barberton,Ohio, but if Brown would help the Company defeat the organizing campaign bynot serving as the union observer the next day and would pull off his button, hewould give Brown back his leaderman's job when the election was over.Gandyalso said that Brown would have a hard time finding a job near West Point, becauseeveryone knew of his connection with the Union.Gandy denied having any conversation with Jeffcoat concerning the Union.Though admitting that he discussed the Union with Brown (and with other em-ployees who approached him on the subject), he denied making the statementswhich Brown attributed to him.He testified that he told Brown (and others) hisexperienceswith unions and stated his opinion that the Union would not helpthem any.Prentiss BrewerJames Watt testified that on two occasions in November Brewer questioned himabout whether he had joined the Union and told himhis name was on a list inthe office.Watt denied membership the first time, but when he admitted it on thesecond, Brewer told him he had better try to get out of it.Watt also testified thatabout a week before Avant was fired Brewer criticized him for spending too muchtime out of the shop and for having a long conversation with "Tom," stating hehad heard that Watt and "Tom" were bothunionorganizers.Watt testified thatthe only Tom he knew was Tom Avant, and answered the General Counsel's leadingquestion that he had had "that conversation" with Avant.Brewer denied Watt's testimony and testified further that he did not know Avantand knew no Tom who was a union organizer. Brewer testified, however, that hetwice reprimanded Watt for leaving his job, because he assumed Wattwas solicitingmembership for the Union, that he told Watt he heard that he was an organizer,and warned him against soliciting on companytime.He denied questioning Wattabout his union membership or suggesting that he get out of the Union. Brewertestified further, however (and this testimonyseemsdirectly related toWatt's firsttestimony above summarized), that he once asked Watt whether Watt was beingmistreated and told Watt that he did not needa union.Ray BennettJames Gilreath testified that on April 23 Bennett asked him what made him turnagainst the Company and told him, "Don't you know if you vote this union in theywill close this plant down and move it."Gilreath refused to discuss union activityfurther on company time and property.Bennett flatly denied Gilreath's testimony.He testified that Gilreath and manyother welders under his supervision wore union buttons.2.Concluding findingsAs the foregoing summary shows, a credibility question is presented on virtuallyevery statement of coercive content which was attributed to Respondent's witnesses.Resolution of those questions turn on a variety of factors, including in part corrob-oration or lack of it, preponderance or weight of countertestimony, demeanor,interest or bias, and inherent probabilities and improbabilities.Consideration ofthose and other factors, including the preponderance of the evidence on the entirerecord, have led me to certain conclusions which narrow considerably the field inwhich credibility must be resolved on the face of disputant testimony.Because their testimony bordered on the improbable and was otherwise sug-gestive of bias or extreme interest, I am unable to accept (absent corroborationand over the denials of Respondent's witnesses) the testimony of Billy Frank Faulk-ner and Clifton H. Treadgeal. In Faulkner's case it is notable that available cor- THE BABCOCK& WILCOX COMPANY247roboration was not called to supporthis claimsof Thompson's two visits to hishome and of the conversations there.Though a number of witnesses testified to warnings from supervisors (particularlyBrooks) about discussing the Union or signing up employees, I am persuaded fromthe entire evidence that on most of those occasions the supervisors were calling at-tention to the Company's rule againstsolicitingmembership during work timeand to vulnerability to discharge for violating it .2The testimony of the GeneralCounsel's witnesses was usually reconcilable with that view, particularlyWatts'concerning Murray's warning, and Dunlap's and Cherry'sconcerningBrooks' warn-ing.Redus, too, admitted that Brooks read him the rule against solicitation oncompany time.On the other hand, the preponderance of evidence lies plainly against Murrayconcerning his individual interviews with colored employees on the day before theelection.Five of them testified to substantially similar effect that in addition toquestioning them about why they joined the Union, Murray threatened them withreplacement by white employees if the Union were voted in.Murray's denials arenot credited over the cumulative weight of that testimony, particularly in view of hisadmission that he desisted on the advice of counsel that his conduct was not legal.3The foregoingfindings eliminatethe unfair labor practices charged to Respondentthrough the conduct of C. H. Fields, Darrell Thompson, and Jack L. Young, andmuch that is charged through Brooks. In Murray's casethe findings, for andagainst,cover all the evidence concerning his conduct except for Roby's testimony thatMurray suggested he "talk to the boys," but that testimony was not explicit enoughto support a finding that Murray was referring to the union?Thereremain inBrooks' case the issues on Brown's testimony, as well as thatportion of Redus' testimonyas tothe first conversation with BrooksconcerningCovington.What is persuasive on the Brown conversation are Brooks' admissionthat he gave Brown the manual to read and his denial of knowledge of what a red-circle rate was, despite his admission when confronted with the manual that thesubject was coveredin it.I therefore find Brooks'explanationsand denials to beunpersuasive, and I credit Brown's testimony.Brooks also admitted or failed to deny the substance of Redus' first conversationconcerning Covington.Though Brooks could properly warn Redus against solicit-ing for the Union on company time, his conduct went beyond that.His chargethat Redus and Covington were of the same stripeas "unionorganizers" was plainlyintended to inhibit and restrain legitimate organizational activity.In Gilliland's casethereremainsthe testimony of Reese and Roby.ThoughGilliland admitted the conversation with Reese and testifiedin somedetail as towhat Reese said to him on the subject of the Union, he mentioned nothing whichhe said in reply save that it was Reese's business as to how he felt. It was plainfrom his description of the conversations that his participation was not so limited.Gilliland admitted further that he was in fact surprised at Reese's action, though hecontinued to deny that he told Reese that he was.Gilliland also admitted the factand some of the substance of Roby's testimony, including his reputed pursuit ofRoby concerning his union membership, his resentment concerning Roby's useof his money to pay union dues, and his charging of Roby with that fact.AsGilliland's testimony tended to support and confirm much that Reese and Robytestified to as above summarized, their testimony is credited.Coming to Perry Ford, Ford's admitted inquiry whether Hunter had been electedpresident of the Union appeared to be only a casual inquiry, devoid of coerciveintent,which cannot be found violative of the Act.And once Hunter affirmed hisoffice, it is improbable that Ford would have made the bold threat which Hunterattributed to him.Absent corroboration, Hunter's testimonycannotbe creditedover Ford's denials.Similarly, because of the improbabilities in the testimony ofJeffcoat (a committeeman) and the absence of corroboration on any point (includ-ing the throwing of his union button on the floor) Jeffcoat's testimony cannot becredited over Ford's denials.In Gandy's case, Jeffcoat's testimony, having been previously rejected where notcorroborated, is again rejected in view of Gandy'sdenials.Brown's testimony con-cerningGandy's alleged threatsand promisesalso bordered on the improbable in2 The General Counsel makes no contention that the rule was unlawful.3Murray's fallibility thus exposes the weakness in Respondent's argument, in support ofthe credibility of all its supervisors, that Attorney Smith had previously instructed themas to what they could and could not lawfully do* It is to be noted, however, that Murray made the suggestion explicit to Poston onApril 23, that Poston try to talk the employees out of the Union. 248DECISIONSOF NATIONAL LABOR RELATIONS BOARDview of his known connection with the Union. In the absence of corroboration,Gandy's denials are credited.In Brewer's casethe content of the conflicting testimony given by him and Wattmust alonebe relied upon in resolving credibility, there being no other guide orapparent aid in the record.Analysis of that testimony persuades me that each mustbe credited in part and disbelieved in part .5Watt's testimony, insofar as it concerns Avant, is suspect on a number of scores.First, the time was prior even to Avant's earliest claim of union membership.Avantoffered no corroboration of Watt's claim of a conversation between them andtestified to no warning from the Company concerning soliciting on company time,though admitting numerous interviews on other subjects (see section C, 1,infra).Furthermore, it was not plain from Watt's initial testimony (prior to leading) thatBrewer's alleged reference was in fact to Avant.Under the circumstances, Brewer'stestimony is credited in his denial of Watt's testimony concerning a union organizerknown as Tom.However, Brewer's other testimony cannot be credited.He endeavored to ex-plain his discussions of the Union with Watt on the basis of warning him againstsoliciting union membership on company time because he had heard Watt was aunion organizer.However, his own testimony disclosed that the discussions werenot so limited.Thus he admitted asking Watt on one occasion whether Watt wasbeing mistreated, and then telling Watt he did not needa union.That conversationhad no logical connection with his warning about solicitation, and it tended toconfirm Watt's testimony concerning Brewer's pursuit of him on the subject of hisunion membership.Watt's testimony is therefore credited that Brewer interrogatedhim as to his membership in the Union and warned him that he had better get out.In Bennett's casethere is nothing in the record which helps to resolve the head-onconflict.As the General Counsel offered no direct corroboration and no evidenceof any similar statements made byBennettto other employees, Bennett's denials arecredited.On the basis of the foregoing credibility resolutions and the other findings madeabove, I conclude and find that Respondentengaged ininterference, restraint, andcoercion within themeaning ofSection 8(a)(1) of the Act by:(a)Murray's interrogation of employees on April 23, 1959, concerning their unionmembership and sentiments, his threats to replace colored employees with whiteones,his attempt to coerce Taylor to vote against the Union, his solicitation ofPoston to talk employees out of the Union, and his threat of trouble if Poston shouldfile a charge.(b) Brooks' promise of benefit to Brown if he would remove his union buttonand withdraw from the Union and his coercive charge that Redus and Covingtonwereunion organizers.(c)Gilliland's threat that Respondent would take away the coke machines andsoap powders if the Union camein, andhis solicitation of Roby's assistance inpreventing other employees from joining the Union.(d) Brewer's interrogation ofWatt concerning his union membership and hiswarningthat Watt should withdraw from the Union.C. Discrimination1.Tom AvantTom Avant was discharged on November 12 by C. H. Fields, personnel manager,who (Avant testified) informed Avant he was being discharged because of callsfrom business people (including Sears, Roebuck) that he was behind in his bills. Itis unnecessary to make a detailed summary of the evidence for it is plain that therecord as a whole will not support a finding of a discriminatory discharge for tworeasons: (1) the General Counsel failed to establish knowledge of Avant's unionmembership (if, indeed, he was a union member at the time), and (2) the evidenceestablished that Avant was discharged for the cause assigned by Respondent, i.e.,.creditor complaints of delinquent accounts.(1)Avant testified specifically that he joined the Union on November .11 (1 daybefore his discharge) but later identified his card which purported to bear the dateNovember 6, and testified that he signed the card away from the plant on the6 "It is no reason for refusing to accept everything that a witness says, because you donot believe all of It; nothing is more common in all kinds of judicial decisions than tobelieve some and not all"... N L.R.B v. Universal Camera Corporation,179 F 2d749, 754 (C.A2) ; H. N. ThayerCo., 115 NLRB 1591, 1593-1594, footnote 5, and casesthere cited. THE BABCOCK& WILCOX COMPANY249solicitationofHook Brown, another employee.On cross-examination, however,concerning the word "Hold," which appeared at the top of the card, Avant testifiedthat he directed Brown to hold the card and not to turn it over to George (the unionrepresentative) until he could ascertain how many employees had joined the Union,because he did not want the Union to divulge his name to the Company until moremembers were signed up.Though he never told Brown when to release the card,he was informed later that it was released.George's letter of November 8 to the Company listed the names of some 125-oddmembers, but did not list Avant, whose name was first containedon anadditionallisting inGeorge's letter dated November 15.Avant testified to no other knowledgeon Respondent's part before his discharge, and his description of his participationin unionactivities forms an insufficient basis for inferring knowledge in view of thesize of the plant (approximately 600 employees).The only other evidence ofknowledge was Watt's testimony that Brewer once reprimanded him concerning aconversation with "Tom," a "union organizer," but Brewer's denialof that testimonyhas been credited for reasons stated undersection B,2, supra.(2)Respondent offered uncontroverted evidence of a long history of complaintsfrom business concerns about Avant's delinquent accounts and garnishments and ofrepeated warnings which Fields had given him.Avant's record in that respect wasmuch worse than that of any other employee, including James Watt, who testifiedin rebuttal to some four sessions with Fields concerning creditor complaints.Whatfinally triggered Avant's discharge was a complaint from Firestone Home and AutoSupplies, dated October 28, threatening renewal of an old garnishment, and a letterfrom Sears, Roebuck & Company, dated November 8, complaining that Avant hadnot met his obligations to it.Sears hadmade a similarcomplaint in December1957.Fields testified that he called in Avant, reviewed his record with him, re-minded him he had been repeatedly warned and given a final warning, and that hedischarged Avant on the basis of the two pending letters.Millard Long who waspresent, corroborated Fields' testimony, including the reference to the previouswarnings, and testified that Avant acknowledged the truth of Fields' statements.That testimony is credited over the uncorroborated testimony of Avant, which wasnot greatly in conflict as to his record of delinquent accounts and his previous sessionswith Fields.The foregoing findings make immaterial testimony by Avant and George con-cerning their visit on November 13 to Sears' store and their efforts to get a letteror a statement from Fields' wife, who was Sears' credit manager, and from Mrs.Ganns, manager of the store, concerning the status of Avant's account.Also im-material was the testimony of Avant and Fields concerning Avant's efforts to obtainreinstatement on November 13 and Fields' refusal to reconsider.It istherefore concluded and found that aside from failing to establish knowledgeof union membership, the General Counsel failed to establish by a preponderanceof the evidence that Avant's discharge was discriminatorily motivated.2.Cleo EatonThe evidence concerning Eaton's discharge on January 21 presents a somewhatcloser question.Knowledge of union membership was here undisputed.George'sfirst letter to the Company on November 8 had listed some six Eatons among theunion members, including C. Eaton.Calvin Leon Eaton went to Murray's officeinNovember, apparently to straighten out some report that his name was on thelist,and informed Murray that he was not the C. Eaton on the list, but that it washis cousin Cleo.Cleo Eaton had worked for Respondent since 1952, and was a class B welderunder L. D. Kinard at the time of his discharge. Eaton testified that he had con-versations with Kinard as early as November about his work "being unsatisfactoryand about unions," that on November 14 or 15 Kinard asked if he had heard aboutJames Hubert Eaton taking off his pins and withdrawing from the Union 6 and toldCleo he would have to do the same if he expected to continue to work for Kinard.Kinard continued that if Eaton would comply, and would do what he could to getthe other Eatons to withdraw from the Union, he would have a steady job with theCompany, and Kinard would see that he had an A welding test soon; otherwise hewould be fired.Kinard also told Eaton that Murray was making an example of theEatons, and that would go a long way towards defeating .the Union's drive.When6Although Eaton testifled that his statement (furnished to the Board by the Union)Included references to hearsay statements made by James Hubert Eaton to the effect thatMurray had ordered him to remove his union buttons and withdraw from the Unionunder threat of discharge, James was not called as a witness. 250DECISIONSOF NATIONALLABOR RELATIONS BOARD.Eaton rejected Kinard's suggestion, Kinard concluded, "You'll be sorry, you wait and.see."The only other conversation which Eaton testified to was on January 20, when_Kinard told him his work was not satisfactory, that no man could wear a union pin-and continue working under him, and that Eaton should take off the pin or suffer-the consequences.Eaton testified that because of thenoise inthe plant he had.trouble hearing, and that he therefore asked Kinard to step outside.Kinard asked.ifEaton was trying to threaten him, but Eaton stated that he wanted to go outsideso he could hear and understand better.At that time Brooks came up and Kinard!reported that Eaton had threatened him.Eaton repeated his explanation, andBrooks stated that there was a conference room especially for such discussions.Kinard told Brooks that Eaton's work was not satisfactory, and Eaton replied thathe could do no more than time permitted. Eaton admitted that despite the noisehe heard everything that Kinard said.While testifying as a witness he exhibited nodifficulty in hearing normal conversational tones.The next morning Brooks took Eaton into Fields' office and Fields paid him off,telling him he was discharged because of disrespect for supervision.Eaton did notask what Fields was referring to.Eaton admitted that Perry Ford had once criticized his work and that they arguedabout it.He denied that he had otherwise been warned about his work or aboutdisrespect for supervision.However, on cross-examination Eaton admitted thatKinard had criticized his work on "a few little occasions" and once criticized himfor going to the washroom too often.And though stating his opinion that Kinardwas "picking on" him more than anyone else because of his union button, Eatonadmitted that some 25 of the 50-odd men under Kinard wore buttons. Eaton deniedon cross-examination, and later on rebuttal, having made statements to other em-ployees to the effect that he was going to whip some supervisor if they did not quitriding him about his work.Kinard flatly denied the alleged November conversation.Kinard testified that inJanuary he had been watching Eaton's work because it had been slack for severaldays, and that on the 20th he charged Eaton with not giving him 8 hours of work.Eaton's reply was that his work was all right, he was doing all he could, and he wasworking for B & W, not for Kinard.When Kinard told him he would neverthelesshave to satisfy Kinard, Eaton became upset, reared back, and said they could discussthe matter better on the outside.Kinard judged from Eaton's attitude and mannerof speaking that Eaton was asking him out to give him a whipping. Brooks cameup, and Kinard reported what Eaton had said.Brooks corroborated Kinard, testifying that Eaton was in a belligerent frame ofmind, and that though he claimed he could not hear Kinard, he had no difficultyhearing their conversation conducted in a normal tone of voice.Brooks informedEaton that he knew that Kinard was going to speak to him concerning his job per-formance and that he (Brooks) knew that Eaton deserved "a talking to."Brooks went to the personnel office and reported the incident to Fields, statingthat Eaton was too belligerent to handle on the floor, and Fields directed that he andKinard submit written reports.After submitting the two reports to Fields,? Brookstook Eaton to Fields' office the next morning and was present when Fields toldEaton he was being discharged for willful disrespect to supervision.Fields' testimony was corroborative of Brooks', though he testified he told Eatonhe was discharged for willful disrespect of and insubordination toward supervision.Fields testified that he had previously reviewed the reports made by Kinard andBrooks and that he based the discharge on those reports (which were in substantialaccord with their testimony on the stand).Murray testified that at Fields' request,he reviewed Eaton's personnel folder and directed Fields to discharge Eaton.Respondent offered the testimony of several witnesses in substantiation of Eaton'sattitude toward supervision. James R. Calder. Sr., a supervisor, testified to a cor-rective interview with Eaton in September 1958, when he criticized Eaton's job per-formance and told him he would have to improve his work. Eaton defended hisoutput, and said among other things he did not like to be "chewed out" by anyone.7 Brooks' report concluded as followsBased upon Eatons sour attitude to all supervision and his proneness to belligenevto supervision in their efforts to seek (this mans) Eaton's cooperation for moreefficient production I recommend Eaton be discharged before he loses control of him-self to the extent of doing harmto some one in a supervisorycapacity because hehas made statements to fellow workers that he would lick any one of the bosses whocausedhim tolose his job. THE BABCOCK & WILCOX COMPANY251Melvin Moore, who once worked with Eaton, testified that after Calder's talk withEaton, Eaton seemed upset and stated he was not going to take anything off anyleader or foreman and that "before this was over he was going to whip somebody,some of the foremen or leadermen."Moore reported the conversation to Calder.Spurgeon Clitte, Jr., testified that on one occasion when he passed on to a groupof employees Kinard's criticism that they were not turning out enough work, Eatoninformed him that he and Calder had had a "run in" before, that he was tired ofpeople talking about his work not being satisfactory, and that it was going to be"too bad" for any of his leadermen if they should fire him or lay him off. Clitteadmitted, however, that he did not report Eaton's statement to Kinard until a coupleof days after Eaton's discharge. John R. Smith testified to an occasion when Eatoncomplained that Ray Bennett, a supervisor, had not spoken to him, and stated thatpeople like Bennett were the first ones who would be gotten rid of "after we getour union in." Supervisors J. W. Gandy and Perry Ford testified to occasions whenthey had corrective interviews with Eaton for loafing on his job and for his workperformance, and Calvin White, a former supervisor, testified that Eaton was gen-erally disagreeable and difficult to work with.Eaton, called in rebuttal, denied that Fields mentioned the word "insubordination"in discharging him, denied threatening to beat any of his supervisors, and testifiedhe could recall no conversation with Clitte or threatening to get even with Calder.He made no denial of the testimony concerning the corrective interviews. John E.Hardy gave vague, indefinite, and immaterial testimony about seeing Kinard andBrooks talking together on some occasion which he assumed was the day beforeEaton's discharge.Concluding FindingsDetermination of the question whether Eaton was discriminatorily dischargedturns entirely on a resolution of the credibility issues between the respective wit-nesses for the General Counsel and the Respondent.Preliminarily, it should benoted that Faulkner's testimony concerning Field's alleged reference to Eaton's dis-charge has been rejected for reasons stated under Section B, 2, above.We therefore start with Eaton's testimony (and Kinard's denial) about a conver-sation in November during which Kinard allegedly ordered him to remove his unionpin and withdraw from the Union under threat of dischargeunlesshe complied, andthe further threat (which Kinard allegedly attributed to Murray) to make an ex-ample of the EatonsThough Eaton linked Kinard's threats to a similar incidentbetween Murray and James Hubert Eaton, the latter was not produced to lend evencircumstantial corroboration to Eaton'sclaims.Furthermore, Eaton not onlyignored Kinard's alleged threats for over 2 months without incident, but he admittedthat some 25 of the 50 employees under Kinard wore union buttons. Significantalso was the absence of any evidence that Respondent was making an example ofthe Eatons, six of whom remained in Respondent's employ at the time of the hearing.Eaton's testimony concerning the allegd November conversation is thereforerejected on the basis of the foregoing reasons and the additional ones which are setforth in resolving the issues concerning the discharge incidents.Going to January 20, Eaton claimed, significantly, that Kinard repeated his No-vember statement that Eaton could not continue to work under him unless heremoved his union pin (Eaton and 25 others had worn pins since the alleged No-vember conversation).Aside from that claim, there was nothing in his testimonythat would support a finding of a discriminatory discharge. Indeed, the rest of histestimony was about as favorable to Respondent's theory as that of its own witnesses.Thus Eaton admitted he heard everything that Kinard said, that Kinard mentionedhis unsatisfactory work, that he invited Kinard to step outside (a traditional form ofinvitation to settle differences by fisticuffs), that Kinard charged him with making athreat, that Kinard immediately reported to Brooks that Eaton had threatened him,and that he asked for no explanation when Fields told him he was discharged fordisrespect for supervision.Significantly also Eaton made no claim either to Brooksor to Fields that Kinard had ordered him to remove his union button under threat,though Brooks participated in part of the conversation.The foregoing facts are persuasive of acceptance of Kinard's denial that he madeany reference to Eaton's union button.That resolution leaves without substantialsupport, the General Counsel's case that Eaton was discharged because of his unionmembership and activities,sinceEaton's other testimony did not differ greatly fromthat of Kinard, Brooks, and Fields as to the circumstances of his discharge.Whenthe foregoing facts are coupled with the testimony of other employees and super- 252DECISIONSOF NATIONAL LABORRELATIONS BOARDvisors as to Eaton's general attitude of resentment toward criticisms by supervisorsand his threats to whip or to get even with those who reprimanded him, they estab-lish that Eaton was discharged for the cause assigned.It isso found.III.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases, which I find necessary toremedy and to remove the effects of the unfair labor practices and to effectuate thepolicies of the Act. I shall also recommend that the complaint be dismissed insofaras it charges Respondent with unfair labor practices under Section 8(a)(3) ofthe Act.Upon the basis of the above finding of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The ChargingUnion is a labor organization within the meaning of Section2(5) of the Act.2.By interferingwith,restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of theAct, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)( I) of the Act.3.The aforesaidunfair labor practices havingoccurredin connection with theoperation of Respondent's business as set forth in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates and substantially affect commerce within the meaning of Section2(6) and (7)of the Act.4.Respondent did not engage in unfair labor practices proscribed by Section8(a) (3) of the Act as alleged in the complaint.[Recommendations omitted from publication.]Caroline M. Layton White,d/b/a Layton Oil CompanyandOil,Chemical and Atomic Workers International Union of NorthAmerica,AFL-CIO.Case No. 16-CA-1249. July 25, 1964DECISION AND ORDER'On December 17, 1959, 'Trial Examiner John F. Funke issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.,Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Leedom and Members Bean and Jenkins].'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The1 The Respondent has requested oral argument.As the record and brief adequatelypresent the issues and the position of the parties,the request for oral argument ishereby denied.128 NLRB No. 27.